Mr. Stephen Tabor, Prosecuting Attorney Twelfth Judicial District Sebastian County Courthouse 35 South 6th Street Fort Smith, AR 72901
Dear Mr. Tabor:
You have requested my opinion concerning the legality of "Quick-Call phone cards." It is my understanding that these cards are sold with two minutes of telephone time, and with a game piece attached that can lead to a cash prize for the purchaser of the card.
RESPONSE
I have recently received a request for an opinion regarding similar cards, in response to which I issued Opinion No. 2004-232. I was obliged to decline to address the issue. As I explained in that opinion, it has come to my attention that this matter is currently under investigation, and litigation appears to be imminent.
As I also explained in Opinion No. 2004-232, although I have a statutory duty to render my opinion to members of the legislature and various state officials regarding matters of state law, see A.C.A. § 25-16-706 (Repl. 2002), my office adheres to a long-standing policy against issuing opinions concerning matters that are the subject of pending litigation, or that are the subject of litigation that appears to be imminent. This policy of declining to address such issues is based primarily upon the separation of powers doctrine. See, e.g., Ops. Att'y Gen. Nos. 2004-102; 2004-034; 2003-311; 2003-294; 2003-233; 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly decided by a judicial body. Because your question clearly relates to a matter that is the subject of impending litigation, any answer to your question must be provided in the judicial forum.
For this reason, I must decline to respond to your question at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General